SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Wall Street EWM Funds Trust Address of Principal Business Office: Wall Street EWM Funds Trust 55 East 52nd Street, 23rd Floor New York, New York 10055 Telephone Number (including area code): (800) 443-4693 Name and Address of Agent for Service of Process: Robert P. Morse, President and Principal Executive Officer Wall Street EWM Funds Trust 55 East 52nd Street, 23rd Floor New York, New York 10055 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of New York and the State of New York on the 14th day of April, 2011. Wall Street EWM Funds Trust By: /s/ Robert P. Morse Robert P. Morse President and Principal Executive Officer Attest: /s/Michael R. Linburn Michael R. Linburn Secretary
